                   Case 20-10343-LSS              Doc 830        Filed 06/11/20          Page 1 of 3




                                UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                             Chapter 11

    Boy Scouts of America and                                          Case No. 20-10343 (LSS)
    Delaware BSA, LLC,1
                                                                       (Jointly Administered)
                              Debtors.



                              SUPPLEMENTAL DECLARATION OF
                          DAVID MACGREEVEY OF ALIXPARTNERS, LLP

             Pursuant to 28 U.S.C. § 1746, I, David MacGreevey, state under penalty of perjury, that:

             1.     I am a Managing Director of AlixPartners, LLP (“AlixPartners”), which has a place

of business at 909 Third Avenue, Floor 30, New York, New York 10022.

             2.     Except as otherwise noted, I have personal knowledge of the matters set forth herein

and, if called as a witness, would testify competently thereto.

             3.     I submit this supplemental declaration in the cases of the above-captioned debtors

(collectively, the “Debtors”) to supplement the disclosures set forth in my original declaration

dated April 23, 2020 [ECF No. 483].

             4.     Unless otherwise noted, references to AP below collectively refer to AlixPartners,

AP Holdings and each of their respective subsidiaries. AlixPartners would like to disclose the

following:

                    •        A current AP employee is on the board and audit committee of Girl Scouts
                             of North East Texas, which is a member council of Girls Scouts of the
                             United States of America.



1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, TX 75038.
Case 20-10343-LSS       Doc 830      Filed 06/11/20      Page 2 of 3




•     AP employees and family members have connections to Debtors, affiliates,
      and other parties in interest, including the Girl Scouts of the United States
      of America, as donors and members. Due to the large scale and confidential
      nature of ongoing litigation matters that involve Debtors and allegation of
      abuse, AP is not aware whether any of its current or former employees, or
      their family members, have claims or potential claims against Debtors.

•     Bayard, a professional in this bankruptcy matter, is a professional to current
      and former AP clients in matters unrelated to the Debtors.

•     Choate Hall & Stewart LLP, a professional in this bankruptcy matter, and
      affiliates (“Choate”) are counsel, professionals and related parties to current
      and former AP clients in matters unrelated to the Debtors. Choate is a
      current AP client in matters unrelated to the Debtors.

•     McDermott Will & Emery LLP, a professional in this bankruptcy matter, is
      an adverse party, counsel, litigation party, adverse litigation party, creditor,
      customer, lender, related party, professional and vendor to current and
      former AP clients in matters unrelated to the Debtors. McDermott Will &
      Emery LLP is a current and former AP client in matters unrelated to the
      Debtors.

•     Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. (“Mintz”), a
      professional in this bankruptcy matter, is a vendor, creditor, counsel,
      opposing counsel, lessor and professional to current and former AP clients
      in matters unrelated to the Debtors. Mintz is a former AP client in matters
      unrelated to the Debtors.

•     O’Melveny & Myers LLP (“O’Melveny”), a professional in this bankruptcy
      matter, is a professional, related party, vendor, client counsel and opposing
      counsel to current and former AP clients in matters unrelated to the Debtors.
      O’Melveny is a current and former AP client in matters unrelated to the
      Debtors.

•     Omni Agent Solutions, a professional to the Debtors, is a professional to a
      current AP client in matters unrelated to the Debtors.

•     Pepper Hamilton LLP (“PH”), a professional in this bankruptcy matter, is a
      professional and client counsel to current and former AP clients in matters
      unrelated to the Debtors. PH is a current and former AP client in matters
      unrelated to the Debtors. PH is a former employer of a current AP
      employee.

•     Seitz, Van Ogtrop & Green, P.A., a professional in this bankruptcy matter,
      is a professional to a former AP client in matters unrelated to the Debtors.


                                 2
               Case 20-10343-LSS        Doc 830      Filed 06/11/20     Page 3 of 3




               •       Shipman & Goodwin LLP, a professional in this bankruptcy matter, is a
                       professional to a current AP client in matters unrelated to the Debtors.

               •       Troutman Sanders LLP, a professional in this bankruptcy matter, is an
                       adverse litigation party, creditor, professional, counsel, vendor and related
                       party to current and former AP clients in matters unrelated to the Debtors.

       5.      AlixPartners does not believe that the supplemental disclosures above impact its

disinterestedness. I continue to reserve the right to supplement AlixPartners’ disclosures in the

event that AlixPartners learns of any additional connections that require disclosure. If any new

material relevant facts or relationships are discovered or arise, AlixPartners will promptly file a

supplemental declaration pursuant to Bankruptcy Rule 2014(a).

       I declare under penalty of perjury pursuant to 28 U.S.C. §1746 that the foregoing is true

and correct.


Dated: June 11, 2020                             AlixPartners, LLP



                                                  /s/ /David MacGreevey
                                                 David MacGreevey
                                                 Managing Director




                                                 3
